               Case 2:14-cv-00176-RAJ Document 388 Filed 07/14/21 Page 1 of 3




                                                                  HONORABLE RICHARD A JONES
 1

 2

 3
                                 UNITED STATES DISTRICT COURT
 4
                                WESTERN DISTRICT OF WASHINGTON
 5                                        AT SEATTLE

 6
      CURTIS ROOKAIRD,                                       Court File No.: 14-CV000176-RAJ
 7
                                             Plaintiff,
 8                                                               PLAINTIFF’S EMERGENCY
              v.                                                   MOTION FOR STATUS
 9                                                                    CONFERENCE
      BNSF RAILWAY COMPANY,
10    a Delaware Corporation,                                      Noted on Motion Calendar:
                                                                          July 14, 2021
11
                                            Defendant
12

13
             Plaintiff Curtis Rookaird respectfully moves the Court for an emergency status
14
     conference, as set forth in the accompanying Declaration of William G. Jungbauer. Plaintiff’s
15

16   health has continued to decline, and he is currently receiving home hospice care. Counsel would

17   like to discuss the status of the matter and how the Plaintiff’s health may impact issues moving
18
     forward to trial, including the possible need for a dying declaration or deposition in lieu of
19
     Plaintiff’s live testimony at trial.
20
             Rookaird’s counsel also requests an Order of the Court ordering the parties to participate
21

22   in a final settlement conference with a federal magistrate before trial.

23           Rookaird’s counsel has contacted counsel for BNSF Railway to discuss these matters
24
     before filing this motion. At this time, BNSF opposes the motion.
25

26

27

28
     Pl’s Motion for Telephonic Status Conference                               Yaeger & Jungbauer Barristers, PLC
                                                                                4601 Weston Woods Way
     No. 2:13-CV-176-RAJ                                                        St. Paul, MN 55127
     Page 1                                                                     651-288-9500
             Case 2:14-cv-00176-RAJ Document 388 Filed 07/14/21 Page 2 of 3




                                        Respectfully Submitted,
 1

 2   Dated: July 14, 2021        YAEGER & JUNGBAUER BARRISTERS, PLC

 3                                      By: /s/ William G. Jungbauer
                                        William G. Jungbauer, admitted pro hac vice
 4
                                        4601 Weston Woods Way
 5                                      Saint Paul, MN 55127
                                        Telephone: (651) 288-9500
 6                                      wjungbauer@yjblaw.com
 7
                                        -and-
 8

 9                                      Bradley K. Crosta, WSBA #10571
                                        CROSTA LAW OFFICE PLLC
10                                      999 3rd Avenue, Suite 2525
                                        Seattle, WA 98104-4032
11
                                        Telephone: (206) 224-0900
12                                      Facsimile: (206) 467-8028
                                        bcrosta@crostalaw.com
13
                                        Attorneys for Plaintiff Curtis Rookaird
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     Pl’s Motion for Telephonic Status Conference                        Yaeger & Jungbauer Barristers, PLC
                                                                         4601 Weston Woods Way
     No. 2:13-CV-176-RAJ                                                 St. Paul, MN 55127
     Page 2                                                              651-288-9500
              Case 2:14-cv-00176-RAJ Document 388 Filed 07/14/21 Page 3 of 3




                                     CERTIFICATE OF SERVICE
 1

 2          I hereby certify under penalty of perjury under the laws of the State of Washington, the

 3   State of Minnesota, and the United States of America that on July 14, 2021, I electronically filed
 4
     the foregoing document with the Clerk of the Court using the CM/ECF system that will send
 5
     notification of such filing to the following counsel for defendant BNSF Railway Company:
 6

 7
                    Mr. Timothy D. Wackerbarth
                    Mr. Andrew Yates
 8                  LANE POWELL
                    1420 Fifth Avenue, Suite 4200
 9                  P.O. Box 91302
10                  Seattle, WA 98111
                    Telephone: (206) 223-7000
11                  Facsimile: (206) 223-7107
                    E-Mail: wackerbartht@lanepowell.com
12

13

14          DATED this 14th day of July 2021, at St. Paul, Minnesota.
15
                                          By: /s/ William G. Jungbauer
16                                        William G. Jungbauer, admitted pro hac vice
                                          4601 Weston Woods Way
17                                        Saint Paul MN 55127
                                          Telephone: (651) 288-9500
18
                                          Facsimile: (651) 288-0227
19

20

21

22

23

24

25

26

27

28
     Pl’s Motion for Telephonic Scheduling Conference                       Yaeger & Jungbauer Barristers, PLC
                                                                            4601 Weston Woods Way
     No. 2:13-CV-176-RAJ                                                    St. Paul, MN 55127
     Certificate of Service                                                 651-288-9500
